                                                                    1   PETER S. CHRISTIANSEN, ESQ.
                                                                        Nevada Bar No. 5254
                                                                    2   pete@christiansenlaw.com
                                                                        KENDELEE L. WORKS, ESQ.
                                                                    3   Nevada Bar No. 9611
                                                                    4   kworks@christiansenlaw.com
                                                                        CHRISTIANSEN LAW OFFICES
                                                                    5   810 S. Casino Center Blvd., Suite 104
                                                                        Las Vegas, Nevada 89101
                                                                    6
                                                                        Tel: (702) 240-7979
                                                                    7   Fax: (866) 412-6992
                                                                        Attorneys for Defendant Dustin Lewis
                                                                    8
                                                                                                   UNITED STATES DISTRICT COURT
                                                                    9
                                                                                                              DISTRICT OF NEVADA
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                          UNITED STATES OF AMERICA,
                                                                   11                                                      Case No. 2:17-cr-00391-APG-VCF
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                                                 Plaintiff,
                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13     vs.
                                                                                                                              STIPULATION TO CONTINUE
                                                                   14     DUSTIN M. LEWIS,                                  DUSTIN LEWIS’ SENTENCING DATE
                                                                                                                                    (FIRST REQUEST)
                                                                   15                            Defendant.

                                                                   16
                                                                   17           IT IS HEREBY STIPULATED AND AGREED, by and between the United States of

                                                                   18   America, by and through Patrick Burns, Assistant United States Attorney and Defendant, Dustin

                                                                   19   M. Lewis, by and through his attorneys, Peter S. Christiansen and Kendelee L. Works, that the

                                                                   20   Sentencing Date for Mr. Lewis, which is currently scheduled for April 30, 2020, be continued to

                                                                   21   a date and time convenient for this Court after July 30, 2020.

                                                                   22           This is the First request for a continuance of Mr. Lewis’ sentencing date and is entered

                                                                   23   into for the following reasons:

                                                                   24           1. Because of the COVID-19 pandemic and consistent with federal directives, Nevada’s

                                                                   25   Governor Steve Sisolak has issued a stay at home order for the entire State of Nevada, to continue
                                                                   26   through April 30, 2020, which is the date presently set for Mr. Lewis sentencing.

                                                                   27           2. Because of uncertainties with respect to whether the aforementioned stay at home

                                                                   28   order will be extended beyond April 30, 2020, and in order to allow Mr. Lewis to arrange for
                                                                    1   family members and other close friends to be present at the time of his sentencing, the Parties
                                                                    2   have jointly agreed to request that Mr. Lewis sentencing be continued for at least 90 days.
                                                                    3              3. Mr. Lewis is out of custody and does not object to this continuance.
                                                                    4              4. The parties agree to the continuance.
                                                                    5              5. The additional time requested herein is not sought for purposes of delay.
                                                                    6              6. Additionally, denial of this request for continuance could result in a miscarriage of
                                                                    7   justice.
                                                                    8              7.     For the above-stated reason, the ends of justice would best be served by a
                                                                    9   continuance of the Sentencing date.
                                                                   10   DATED: April 2, 2020.
CHRISTIANSEN LAW OFFICES




                                                                   11
                                                                          CHRISTIANSEN LAW OFFICES                              UNITED STATES ATTORNEY
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13     By /s/ Peter S. Christiansen                          By     /s/ Patrick Burns
                                                                            PETER S. CHRISTIANSEN                                    PATRICK BURNS
                                                                   14
                                                                            KENDELEE L. WORKS                                        Assistant United States Attorney
                                                                   15       Counsel for Dustin M. Lewis

                                                                   16
                                                                   17
                                                                                   IT IS SO ORDERED
                                                                   18
                                                                        The Sentencing hearing currently set for April 30, 2020 is VACATED and CONTINUED to
                                                                   19
                                                                        August 18, 2020 at 2:00 p.m. in Courtroom 6C.
                                                                   20
                                                                   21    DATED this 3rd day of April, 2019.
                                                                   22                                                     __________________________________
                                                                                                                          UNITED STATES JUDGE
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                            2
